Citation Nr: 0121879	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from March 1968 to January 
1970; he is not shown to have engaged in combat with the 
enemy, nor does he so contend.  See 38 U.S.C.A. § 1154(b) 
(West 1991); see also VA O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999) (published at 65 Fed. Reg. 6,258 (2000)).

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO).  By January 1997 decision, 
the Board denied appeals pertaining to multiple issues, one 
of which was entitlement to service connection for an 
acquired psychiatric disability, including PTSD.

An appeal was then taken to the U.S. Court of Appeals for 
Veterans Claims (Court) from the Board's denial of several 
issues, one of which was entitlement to service connection 
for an acquired psychiatric disability, including PTSD.  By 
May 28, 1999 Memorandum Decision, the Court affirmed the 
Board's denial of the appeals concerning the other issues and 
the issue of service connection for an acquired psychiatric 
disability other than PTSD; only as to the issue of 
entitlement to service connection for PTSD did the Court 
vacate the January 1997 Board decision and remand for further 
evidentiary development.  Specifically, the Court indicated 
that VA should attempt to obtain documents pertaining to the 
veteran's claimed stressor.  In its decision, the Court 
indicated that its remand of the PTSD issue "may well be" a 
"fishing expedition," but that the case was a "close 
call."  In June 2000, the Board remanded the matter to the 
RO for additional development of the evidence.  


REMAND

The veteran claims that he currently has PTSD as a result of 
being unjustly accused of arson in service and undergoing 
various alleged humiliations during the resulting criminal 
investigation.  He has provided inconsistent details 
regarding the time and date of the alleged arson 
investigation.  Most recently, he claimed that the alleged 
stressful event occurred in late March or early April of 1969 
at Edwards Air Force Base in California.  (See September 2000 
statement.)

As there was absolutely no indication in the documentary 
evidence of record to corroborate the veteran's allegations 
regarding his claimed in-service stressor, in its May 1999 
decision, the Court directed VA to make a further search for 
military records or other evidence pertaining to the alleged 
criminal investigation by the military authorities.  

Pursuant to the Court's instructions and the Board's 
resulting June 2000 remand, the RO made numerous attempts to 
records which might provide credible supporting evidence that 
the veteran's claimed in-service stressor actually occurred.  
For example, the RO contacted the Army Crime Records Center, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and the National Archives Records Administration.  
These efforts produced additional administrative records 
showing that the veteran had received two nonjudicial 
punishments for being drunk and disorderly and for failure to 
repair.  However, these records are entirely devoid of any 
indication that the veteran had ever been charged with or 
investigated for arson.  

However, contacts in the Army Crime Records Center and 
USASCRUR both advised the RO to contact the Air Force Office 
of Special Investigations to request records pertinent to the 
veteran's claim.  The record reveals that the RO submitted a 
facsimile request for records to that office in November 
2000, but has not yet received a reply.  In light of the 
Court's May 1999 decision, the Board is of the opinion that 
another attempt should be made to contact that office and 
request, at the very least, an actual, pertinent response.  

In addition, the Board notes that in a January 2001 letter, 
the veteran's attorney indicated that records pertaining to 
the alleged arson investigation were "located at an Air 
Force base in Alabama."  The Board wishes to advise the 
veteran's attorney that if he has specific information 
regarding the location of any records pertinent to the 
veteran's claim (such as the address, phone number, or name 
of the office holding these records), he should immediately 
provide the RO with that information.  He is also advised 
that the Court has held that "[t]he duty to assist is not 
always a one-way street."  Rather, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Accordingly, this matter is remanded for the following 
further action:

1.  The RO should again contact the Air 
Force Office of Special Investigations 
and request copies of any information 
regarding the alleged arson investigation 
of the veteran in March or April 1969 at 
Edwards Air Force Base in California.  
The RO should request that if such 
records are not available, an actual 
written reply to that effect be furnished 
for the record.  

2.  The RO must also review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102,  5103, 5103A, and 5107) are 
satisfied.

3.  After completing any appropriate 
further evidentiary development, 
including a VA medical opinion should any 
in-service stressor be verified, the RO 
should then review the entire evidentiary 
record and readjudicate the claim seeking 
service connection for PTSD.

If the benefit sought on appeal remains denied, the veteran 
and his attorney should be provided an appropriate 
supplemental statement of the case and an opportunity for 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



